DETAILED ACTION

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
“A plurality of synchronization options for synchronization of the content may be displayed on the first client computing device. The plurality of synchronization options may be based on the playback statuses associated with the first client computing device and the one or more second client computing devices. A particular synchronization option may be selected from the plurality of synchronization options. The content on the first client computing device may be synchronized with the one or more second client computing devices based on the particular synchronization option”, as recited in the abstract; 
“displaying a plurality of synchronization options for synchronization of the content across the first client computing device and the one or more second client computing devices, wherein the plurality of synchronization options is based on the playback statuses associated with the first client computing device and the one or more second client computing devices; 
receiving a selection of a particular synchronization option from the plurality of synchronization options; and synchronizing the content on the first client computing device with the one or more second client computing devices based on the particular synchronization option” as recited in claim 1; 
“display a plurality of synchronization options for synchronization of the content across the first client computing device and the one or more second client computing devices, wherein the plurality of synchronization options is based on the playback statuses associated with the first client computing device and the one or more second client computing devices; 
receive a selection of a particular synchronization option from the plurality of synchronization options; and synchronize the content on the first client computing device with the one or more second client computing devices based on the particular synchronization option” as recited in claim 11; and
“display a plurality of synchronization options for synchronization of the content across the first client computing device and the one or more second client computing devices, wherein the plurality of synchronization options is based on the playback statuses associated with the first client computing device and the one or more second client computing devices; 
receive a selection of a particular synchronization option from the plurality of synchronization options; and synchronize the content on the first client computing device with the one or more second client computing devices based on the particular synchronization option” as recited in claim 16.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:
	The prior art, [Walker; Mark Leroy; US 20140334794 A1], discloses:

	Furthermore, the prior art, [Schwartz; Eric et al., US 20070199035 A1], discloses:
“Exemplary embodiments include a system for providing content including: a controller in operable communication with a first display device and a second display device that provides first interactive content to the first display device and second interactive content to the second display device and an interface for receiving a command from a user or application. The controller selectively controls the first and second content displayed by the first and second display devices, respectively, in response to the command”, as recited in the abstract.
	However, The prior art does not teach or suggest either singularly or in combination the claimed, "displaying a plurality of synchronization options for synchronization of the content across the first client computing device and the one or more second client computing devices, wherein the plurality of synchronization options is based on the playback statuses associated with the first client computing device and the one or more second client computing devices; receiving a selection of a particular synchronization option from the plurality of synchronization options; and synchronizing the content on the first client computing device with the one or more second client computing devices based on the particular synchronization option", in combination with the other recited claim features.

Regarding claims 2-10:
	Claims 2-10 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 11:
	The prior art, [Walker; Mark Leroy; US 20140334794 A1], discloses:
“The present disclosure is directed towards a method and system for synching content on a second screen with content being displayed on a first or primary screen. The method and system of the present disclosure supports multiple synching mechanisms as well as prioritization between the different multiple synching mechanism”, as recited in the abstract.
	Furthermore, the prior art, [Schwartz; Eric et al., US 20070199035 A1], discloses:
“Exemplary embodiments include a system for providing content including: a controller in operable communication with a first display device and a second display device that provides first interactive content to the first display device and second interactive content to the second display device and an interface for receiving a command from a user or application. The controller selectively controls the first and second content displayed by the first and second display devices, respectively, in response to the command”, as recited in the abstract.
	However, The prior art does not teach or suggest either singularly or in combination the claimed, "display a plurality of synchronization options for synchronization of the content across the first client computing device and the one or more second client computing devices, wherein the plurality of synchronization options is based on the playback statuses associated with the first client computing device and the one or more second client computing devices; receive a selection of a particular synchronization option from the plurality of synchronization options; and synchronize the content on the first client computing device with the one or more second client computing devices based on the particular synchronization option", in combination with the other recited claim features.

Regarding claims 12-15:
	Claims 12-15 depend on claim 11 and are found allowable for at least the same reason as discussed above.

Regarding claim 16:
	The prior art, [Walker; Mark Leroy; US 20140334794 A1], discloses:
“The present disclosure is directed towards a method and system for synching content on a second screen with content being displayed on a first or primary screen. The method and system of the present disclosure supports multiple synching mechanisms as well as prioritization between the different multiple synching mechanism”, as recited in the abstract.
	Furthermore, the prior art, [Schwartz; Eric et al., US 20070199035 A1], discloses:
“Exemplary embodiments include a system for providing content including: a controller in operable communication with a first display device and a second display device that provides first interactive content to the first display device and second interactive content to the second display device and an interface for receiving a command from a user or application. The controller selectively controls the first and second content displayed by the first and second display devices, respectively, in response to the command”, as recited in the abstract.
	However, The prior art does not teach or suggest either singularly or in combination the claimed, "display a plurality of synchronization options for synchronization of the content across the first client computing device and the one or more second client computing devices, wherein the plurality of synchronization options is based on the playback statuses associated with the first client computing device and the one or more second client computing devices; receive a selection of a particular synchronization option from the plurality of synchronization options; and synchronize the content on the first client computing device with the one or more second client computing devices based on the particular synchronization option", in combination with the other recited claim features.

Regarding claims 17-20:
	Claims 17-20 depend on claim 16 and are found allowable for at least the same reason as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Walker; Mark Leroy; US 20140334794 A1] discloses:
“The present disclosure is directed towards a method and system for synching content on a second screen with content being displayed on a first or primary screen. The method and system of the present disclosure supports multiple synching mechanisms as well as prioritization between the different multiple synching mechanism”, as recited in the abstract.
	
[Schwartz; Eric et al., US 20070199035 A1] discloses:
“Exemplary embodiments include a system for providing content including: a controller in operable communication with a first display device and a second display device that provides first interactive content to the first display device and second interactive content to the second display device and an interface for receiving a command from a user or application. The controller selectively 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.